Title: From James Madison to Charles Snowden, 19 January 1804 (Abstract)
From: Madison, James
To: Snowden, Charles


19 January 1804, Department of State. “With your letter of the 4th. ult. [not found] I have received Mr. Sasporta’s documents respecting two boxes of money taken out of the Schooner Lydia of Charleston, and which was his property, by the British privateer General Bowger of Halifax. It has not been usual to ask the interference of the Executive in cases circumstanced like the present, until after an unsuccessful experiment has been made to obtain justice thro’ the ordinary British Tribunals; nor is it believed that such interference in the present situation of this business would be productive of any benefit to Mr. Sasporta’s. He ought therefore to prosecute in such manner as counsel may advise him in the British Courts of justice.”
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14). 2 pp.



   
   For details of this claim, see Abraham Sasportas to JM, 28 Oct. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:588).


